Exhibit (10)(s)

LOGO [g37660g05t39.jpg]

McDonald’s Corporation

European Prospectus Supplement

This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933, as amended.

February 9, 2011



--------------------------------------------------------------------------------

This European Prospectus Supplement describes the stock ownership plans of
McDonald’s Corporation. You should read this European Prospectus Supplement as
well as the global prospectus, dated February 9, 2011 (the “Global Prospectus”).
This European Prospectus Supplement focuses on the treatment of McDonald’s stock
options and restricted stock units granted on or after February 14, 2007 to
recipients in European Markets. In the case of a discrepancy between the Global
Prospectus and this European Prospectus Supplement, the terms of this European
Prospectus Supplement govern for matters addressed herein. Capitalized terms
used and not defined in this European Prospectus Supplement have the meanings
given in the Amended and Restated 2001 Omnibus Stock Ownership Plan, unless
otherwise noted.

What happens to my stock options and restricted stock units (RSUs) if I no
longer work for McDonald’s?

 

•  

Special Rule for grants beginning on or After February 9, 2011

If your employment terminates for any reason voluntarily or involuntarily (other
than Death or Disability) prior to the 12-month anniversary of the grant date of
any stock options or RSUs, all such stock options and RSUs granted during the 12
months immediately prior to your termination will be immediately forfeited
notwithstanding the provisions contained in the 2001 Plan or the remainder of
this European Supplement. If your employment terminates as a result of Death or
Disability, your stock options and RSUs will continue to be treated as described
below under “Termination As a Result of Death or Disability”.

 

•  

Retirement With At Least 12 Months Notice and Execution of Non-Compete Agreement

If you retire from employment with the Company and you (i) provide 12 months
prior written notice of your intention to retire to Lisa Emerson, Corporate Vice
President – Global Total Compensation, and such notice is accepted by
Ms. Emerson, and (2) execute and deliver to the Company a non-competition
agreement satisfactory to the Company the following rules apply.

Stock Options. Options that are either exercisable on the date of your
termination or that are scheduled to become exercisable within two (2) years of
that date can be exercised immediately or at any time within two (2) years
following your termination (but not after the original expiration date of the
grant). If you violate the non-competition agreement following your termination,
all of your stock options will immediately terminate and will no longer be
exercisable.

RSUs. You will vest in a pro-rata portion of your RSUs, based on the formula
provided in the Global Prospectus, and, unless the RSUs are subject to
performance-based vesting, those vested RSUs will be paid out in shares or cash,
at the Company’s discretion, as soon as administratively practicable after
termination of employment, except that if you are a Specified Employee, your
payment will be deferred until as soon as administratively practicable following
the first to occur of the originally scheduled vesting date, the six-month
anniversary of your termination of employment, or your death. If the RSUs are
subject to performance-based vesting, they will be paid out in shares or cash,
at the Company’s discretion, as soon as administratively practicable



--------------------------------------------------------------------------------

after the originally scheduled vesting date, in the same amount, if any, that
would have been paid to you based on actual performance had you remained
employed through the originally scheduled vesting date but subject to the
proration noted above in accordance with the formula provided in the Global
Prospectus.

In addition to any other requirements, for grants on or after February 13, 2008,
you are required to execute and deliver a release agreement satisfactory to the
Company in order to receive this treatment.

 

•  

All Other Company Initiated Terminations (including Disaffiliation)

If the Company terminates your employment for any reason other than those
detailed below, the following rules will apply.

Stock Options. Options that are either exercisable on the date of your
termination or that are scheduled to become exercisable within one (1) year of
that date can be exercised immediately or at any time within one (1) year
following your termination (but not after the original expiration date of the
grant).

RSUs. You will vest in a pro-rata portion of your RSUs, based on the formula
provided in the Global Prospectus, and, unless the RSUs are subject to
performance-based vesting, those vested RSUs will be paid out in shares or cash,
at the Company’s discretion, as soon as administratively practicable after
termination of employment, except that if you are a Specified Employee, your
payment will be deferred until as soon as administratively practicable following
the first to occur of the originally scheduled vesting date, the six-month
anniversary of your termination of employment, or your death. If the RSUs are
subject to performance-based vesting, they will be paid out in shares or cash,
at the Company’s discretion, as soon as administratively practicable after the
originally scheduled vesting date, in the same amount, if any, that would have
been paid to you based on actual performance had you remained employed through
the originally scheduled vesting date but subject to the proration noted above
in accordance with the formula provided in the Global Prospectus.

For grants on or after February 13, 2008, you are required to execute and
deliver a release agreement satisfactory to the Company in order to receive this
treatment.

 

•  

Termination As a Result of Death or Disability

If your employment with the Company ends because of death or Disability, the
following rules apply.

Stock Options. All options will be exercisable at any time for three (3) years
following termination, regardless of the original expiration date of the
options. However, in no event may any option be exercised after the fifteenth
anniversary of the grant date.

RSUs. If you terminate employment because of death or Disability before your
RSUs vest, they will, unless the award is subject to performance-based vesting,
immediately vest and be paid out



--------------------------------------------------------------------------------

in shares or in cash, at the Company’s discretion, as soon as is
administratively practicable after termination of employment, except that if you
are a Specified Employee and your termination is due to Disability but you are
not disabled within the meaning of Section 409A, your payment will be deferred
until as soon as administratively practicable following the first to occur of
the originally scheduled vesting date, the six-month anniversary of your
termination of employment, or your death. If your RSUs are subject to
performance-based vesting and you die or terminate employment because of
Disability before your RSUs vest, they will be paid out in shares or in cash, at
the Company’s discretion, as soon as is administratively practicable after the
originally scheduled vesting date, in the same amount, if any, that would have
been paid to you based on actual performance had you remained employed through
the originally scheduled vesting date.

 

•  

Termination For Cause or Policy Violation

If you are terminated for Cause your unexercised stock options and unvested RSUs
will be terminated immediately. Cause is defined in the 2001 Plan, but generally
means any termination based on an act or acts involving dishonesty, fraud or
illegality.

However, if the termination for Cause is due solely to a Policy Violation (as
determined by the Compensation Committee or its delegee), options exercisable on
your termination date may be exercised for 90 days following your termination of
employment. All unvested options and RSUs will be forfeited immediately. A
Policy Violation means a violation of the Standards of Business Conduct or any
underlying policies.

 

•  

Employee Initiated Termination

If you choose to terminate your employment with the Company and do not qualify
for an extension pursuant to the rules detailed above, the following rules
apply.

Stock Options. Any stock options exercisable on the date of your termination may
be exercised within ninety (90) calendar days following your termination. Stock
options not vested on your termination date will be immediately forfeited (no
options will vest post-termination).

RSUs. All unvested RSUs will be immediately forfeited upon your termination.

For grants on or after February 10, 2010, if you have been appointed by the
Board of Directors of McDonald’s Corporation as an Executive Officer, please
refer to the Executive Supplement for more details on the treatment of your
stock options and RSUs upon termination.